—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from a dispositional order of the Family Court, Kings County (Staton, J.), dated November 6, 1998, which, after fact-finding and dispositional hearings, terminated her parental rights and transferred guardianship and custody of the subject child to St. Vincent’s Services, Inc., for the purpose of adoption.
Ordered that the dispositional order is affirmed, without costs or disbursements.
A suspended judgment may be revoked if the Family Court finds that a preponderance of the evidence adduced at a violation hearing establishes noncompliance with a condition of that judgment (see, Matter of Alka H., 278 AD2d 326; Matter of A. Children, 255 AD2d 510; Matter of Jennifer VV., 241 AD2d 622; Matter of Jennifer T., 224 AD2d 843; Matter of Joshua Justin T., 208 AD2d 469; Matter of Israel R., 200 AD2d 498; Matter of Grace Q., 200 AD2d 894; Matter of Lawrence Clinton S., 186 AD2d 808; Matter of Gerald M., 112 AD2d 6). The evidence presented at the violation hearing supports the Family Court’s determination that the mother failed to satisfy the conditions of her suspended judgment and that the termination of her parental rights was in the best interests of her child *442(see, Matter of Alka H., supra; Matter of Nicole OO., 262 AD2d 808; Matter of A. Children, supra; Matter of W., 226 AD2d 385; Matter of Joshua Justin T., supra).
The mother’s remaining contention is without merit. Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.